Citation Nr: 9914103	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the left shin.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to December 
1992, plus an additional period active duty training and 
service in the Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied entitlement to 
service connection for basal cell carcinoma of the left shin.

In October 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of basal cell carcinoma of 
the left shin.

3.  The veteran has not submitted evidence of a medical nexus 
between an in-service diagnosis of basal cell carcinoma of 
the left ear and a post-service diagnosis of basal cell 
carcinoma of the left shin.  

4.  There is no competent evidence on file that carcinoma of 
the left leg was in any way related to vascular problems of 
the lower extremities (for which service connection has not 
been established).



CONCLUSION OF LAW

The claim for entitlement to service connection for basal 
cell carcinoma of the left shin is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  There is some duty, even where a claim in ultimately 
not well grounded, to obtain information of which the VA is 
aware, and which may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  It was, in view 
of such guidance, that this issue was initially remanded by 
the Board.

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends, in essence, that the basal cell 
carcinoma of the left ear diagnosed in service is the same 
basal cell carcinoma of the left shin diagnosed after 
service.  He further maintains that the basal cell carcinoma 
of the left shin was present in service, even though it was 
not diagnosed and mistreated as a vein problem.  

Service medical records reveal that, apparently while in the 
Reserves in 1978, the veteran underwent vein stripping of 
both legs due to trauma to varicose veins.  In October 1992, 
he was diagnosed with basal cell carcinoma of the left ear, 
which was excised.  There is no indication of any inservice 
history of left leg tumor, growth, cyst, or cancer.

Post service medical evidence indicates that the veteran 
sought treatment for lesions on the left leg in April 1994.  
The diagnosis was basal cell carcinoma vs. vascular lesion.  
A subsequent biopsy showed basal cell carcinoma of the left 
shin.  In a September 1994 VA general medical examination 
report, the veteran related a history of basal cell carcinoma 
of the left ear, vein stripping of both legs because of 
varicosities, excision of basal cell carcinoma in the left 
leg, and precancerous lesions of the face.  Physical 
examination revealed a scab formation on the pretibial region 
of the lower left leg as a result of a recent biopsy.  The 
final diagnoses included basal cell carcinoma of the left leg 
and left ear, by history.  (It is noted that the veteran 
underwent excision of the carcinomas earlier in 1994.)

In October 1997, the Board remanded the case for further 
development, to include whether the veteran had basal cell 
carcinoma of the left leg and if so, was it related to the 
basal cell carcinoma of the left ear.  If it was not related, 
the examiner was asked to consider whether it was first 
manifested during service or within one year, or was caused 
by service.

At the August 1998 VA examination, the veteran reported that 
he developed a lesion of the left leg in June 1991, but did 
nothing about it.  In October 1992, he was diagnosed with 
basal cell carcinoma of the left ear.  In 1994,  he was 
diagnosed with basal cell carcinoma of the left shin and 
underwent surgical excision.  He had also undergone treatment 
for squamous cell carcinoma of the right ear, and basal cell 
carcinoma of the left infraorbital area, right shoulder, and 
back.  Physical examination revealed a one-inch scar of the 
left shin, well-healed and asymptomatic.  The diagnoses 
included history of basal cell carcinoma.  With respect to 
the remand questions, the examiner remarked that the veteran 
had premalignant and malignant lesions.  He related that each 
lesion was not a spreading lesion, but arose on its own.  He 
concluded that it was difficult to explain why the veteran 
would develop unrelated, multiple lesions.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his basal cell carcinoma of the left shin 
with a diagnosis of basal cell carcinoma of the left ear 
during active duty service.  The veteran has only offered his 
lay opinion concerning its development.  Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his left leg 
disorder with an event or incurrence while in service, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Further, and significantly, 
none of the medical examiners have attributed the veteran's 
basal cell carcinoma of the left shin to his active service, 
nor is there any indication in the surgical records or 
outpatient treatment notes of a correlation between his left 
shin and left ear carcinoma, nor has the veteran alleged that 
he had been told of a connection between the two.  Finally, 
there is no competent evidence that the pathology existed 
within 1 year following service separation.

Moreover, in the most VA examination report, the examiner 
specifically opined that each of the veteran's lesions had 
its own center of origin.  The examiner further indicated 
that the lesions were not spreading lesions but arose on 
their own.  A reasonable reading of the opinion is that the 
lesions were not, in fact, related to the basal cell 
carcinoma of the left ear in service.  Similarly, the 
examiner could offer no reason why the veteran would develop 
unrelated, multiple lesions.  The characterization of the 
lesions as "unrelated" further supports a finding that the 
basal cell carcinoma of the left ear in service is not the 
same as the current basal cell carcinoma of the left shin.  
For those reasons, the claim is not well-grounded as the 
veteran has not submitted any competent evidence to 
demonstrate that the claim is plausible. 

The Board has also considered the service representative's 
contention that the claim should again be remanded because 
the examining physician did not sufficiently address the 
questions in the Board's October 1997 remand.  The Board is 
aware that it is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, the Board finds 
that the examination was adequate for decision making 
purposes.  Specifically, it appears to the Board that the 
examiner indicated a familiarity with the veteran's past 
medical history and accurately represented the chronology of 
events.  Further, albeit not in great detail, the examiner 
addressed each question presented in the October 1997 remand.  
Accordingly, a further remand at this point would 
unnecessarily delay resolution of this case.  This is 
especially true in view of the fact that there is nothing to 
suggest that the claim is well grounded.  As such, further 
development is not in order.

In addition, although the RO did not specifically state that 
it denied the veteran's claim on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim was 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  Further, a Remand was undertaken to 
obtain additional pertinent records.  The discussion above 
informs him of the types of evidence lacking, which he should 
submit for well grounded claim.  The Board has examined all 
the evidence of record with a view toward determining whether 
the veteran notified VA of the possible existence of 
information which would render his claim plausible.  However, 
the Board finds no such information present.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).



ORDER

Entitlement to service connection for basal cell carcinoma of 
the left shin is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

